The Vice-Chancellor:
I have looked into the report and the affidavit annexed to it; but cannot think enough is shown to prove any act of adultery. The latter merely sets forth that the defendant is living separate from his wife and has a woman residing with him. No other cohabitation is proved. The court will not grant a decree in such a case upon conjectures. I must have stronger testimony before I make a decree. This report may go back to the master, for the purpose of giving the complainant an opportunity to strengthen the testimony.